IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                            AT NASHVILLE
                          Assigned on Briefs January 14, 2015

           STATE OF TENNESSEE v. SAMUEL L. GIDDENS, JR.

             Direct Appeal from the Criminal Court for Davidson County
                    No. 2002-B-1184     Cheryl Blackburn, Judge




               No. M2014-01505-CCA-R3-CD - Filed February 20, 2015


A Davidson County jury convicted the Defendant, Samuel L. Giddens, Jr., of reckless
homicide, attempted especially aggravated robbery,1 and aggravated burglary, and the trial
court sentenced him to an effective sentence of fourteen years in prison. The Defendant
appealed his conviction and sentence, and this Court affirmed the trial court’s judgments.
See State v. Samuel L. Giddens, Jr., No. M2005-00691-CCA-R3-CD, 2006 WL 618312, at
*1 (Tenn. Crim. App., at Nashville, Mar. 13, 2006), perm. app. denied (Tenn. June 26, 2006).
After filing several motions, all of which were dismissed or denied, the Defendant filed a
motion pursuant to Tennessee Rule of Appellate Procedure 36.1 seeking to correct an illegal
sentence. The trial court denied the Defendant’s motion. On appeal, the Defendant contends
that the trial court erred because he should be awarded additional pretrial jail credits. He
further contends that his sentence for attempted especially aggravated robbery is not
constitutional as it violates provisions against Double Jeopardy and that the resulting
sentence is, therefore, not authorized. After a thorough review of the record and applicable
authorities, we affirm the trial court’s judgment.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

R OBERT W. W EDEMEYER, J., delivered the opinion of the court, in which T HOMAS T.
W OODALL, P.J., and R OBERT L. H OLLOWAY, J R., J., joined.

Samuel L. Giddens, Jr., Nashville, Tennessee, pro se.

Herbert H. Slatery, III, Attorney General and Reporter; Andrew C. Coulam, Assistant

       1
        We note that the judgment of conviction for this offense lists “Att. Esp. Agg. Homicide.”
From the record it appears that this was a typographical error and should instead be “Attempted
Especially Aggravated Robbery.”
Attorney General; Glenn R. Funk, District Attorney General; Kathy Morante, Assistant
District Attorney General, for the appellant, State of Tennessee.

                                        OPINION
I. Facts and Procedural History

       This case arises from the burglary and shooting death of the victim, Larry Gamble.
The Defendant was indicted for one count of first degree premeditated murder (Count 1), one
count of felony murder (Count 2), two counts of especially aggravated robbery (Counts 3 and
4), two counts of attempted first degree murder (Counts 5 and 7), one count of attempted
especially aggravated robbery (Count 6), one count of aggravated burglary (Count 8), one
count of possession with the intent to sell over .5 grams of a Schedule II substance (Count
9), and one count of unlawful possession of a Schedule VI substance (Count 10).

                                         A. Trial

      In our opinion on the Defendant’s appeal of the dismissal of his petition for post-
conviction relief, this Court provided a brief summary of the evidence presented at trial:

              Police responded to a call at an apartment, where they found Kevin
       Johnson holding a bloody cloth against his stomach. Johnson told officers that
       he and others had been shot. Officers found in the apartment another man who
       had been shot in the back, and a third man, Larry Gamble, who was dead, lying
       on top of the [Defendant], who was still alive.

               Johnson testified that he was at the apartment with Charles Duane
       Thomas, Gamble, his mother, and his two nieces, when he heard a knock at his
       door. Johnson answered and saw John W. Brewer, III, the [Defendant’s]
       co-defendant, at the door. Brewer asked Johnson for cocaine, and Johnson
       responded that he did not have any. Johnson admitted that he had previously
       sold drugs from his apartment. Johnson said he saw the [Defendant] standing
       in the driveway, and he asked Brewer who was in the driveway. At this point,
       Brewer pulled out a gun, pointed it at Johnson, and said “get down, . . . you
       know what this is.” Johnson complied, and the [Defendant] came onto the
       porch displaying a gun. Brewer demanded money, and Johnson gave him the
       contents of his pockets. Johnson said he informed Brewer and the [Defendant]
       that the apartment contained multiple people, Brewer told him to be quiet or
       Brewer would kill everyone. Brewer then put his gun to Johnson’s side, the
       [Defendant] put his gun to the back of Johnson’s head, and the three men
       entered the apartment.

                                             2
       Inside, Brewer asked Johnson for money, pushed him to the floor, and
told everyone not to move or he would shoot. Brewer told Johnson to search
Thomas, during which time Brewer pointed the gun alternatively at Gamble
and Johnson. Gamble jumped across the table in an attempt to take the
[Defendant’s] gun, and Brewer started shooting. Johnson tried to grab Brewer,
and Brewer shot him. Johnson fell back and heard three more gun shots. He
assumed Brewer was out of bullets when the shooting stopped, so he tried to
grab Brewer, who ran out of the back door. Johnson called 911 and then
collapsed.

       Thomas, who was sleeping when Brewer and the [Defendant] came into
the apartment, was awakened when the [Defendant] told Thomas to get on the
ground. Thomas complied and heard two mens’ voices and felt someone pat
him down and take his wallet. Thomas saw Gamble jump up and grab the
[Defendant]. When the two men finished wrestling, Thomas saw the
[Defendant’s] face and saw a gun on the floor by the [Defendant] and Gamble.

       When police arrived, they found the [Defendant] shot and lying
underneath Gamble. The [Defendant] was transported to the hospital, where
nurses found some crack cocaine and marijuana in his pockets. The
[Defendant] told police that he went to Johnson’s residence to purchase drugs.
While waiting in the driveway, a masked man took them inside the residence
at gun point and demanded money. The [Defendant] said he heard gun shots
and took out a .357 magnum gun but did not recall whether he fired his
weapon. Thomas was also transported to the hospital, and, after he was
released, he identified the [Defendant] from a photographic line-up.

       The medical examiner retrieved .22 caliber bullets from Gamble’s body,
and the bullet removed from the [Defendant] was a.38, .357 magnum class.
The medical examiner said that both of Gamble’s wounds were created by a
gun fired from more than two feet away. Gamble had smoked marijuana
within several hours of his death. Police did not recover the guns used to shoot
Gamble or the [Defendant]. The gun they retrieved from the scene did not fire
any of these bullets.

       Police found near the apartment a car that looked “suspicious” because
no witnesses knew to whom the car belonged and because there was mud
smeared all over the license plate. Police used the Vehicle Identification
Number to determine the car belonged to the [Defendant]. Both Brewer’s and
the [Defendant’s] fingerprints were found on the trunk of the car.

                                       3
Samuel L. Giddens, Jr. v. State, No. M2009-00699-CCA-R3-PC, 2010 WL 2787712, at *1-2
(Tenn. Crim. App., at Nashville, July 14, 2010), perm. app. denied (Tenn. Dec. 8, 2010).

        At the conclusion of the State’s proof, the Defendant moved for a judgment of
acquittal as to the charges of especially aggravated robbery because the State failed to
produce any evidence at trial that a theft had occurred. See State v. Samuel L. Giddens, Jr.,
No. M2005-00691-CCA-R3-CD, 2006 WL 618312, at *1-6 (Tenn. Crim. App., at Nashville,
Mar. 13, 2006), perm. app. denied (Tenn. June 26, 2006). The trial court granted the Motion
for Judgment of Acquittal on the indicted offenses, but it allowed the jury to consider the
lesser-included offenses of attempted especially aggravated robbery. Id. The jury found the
Defendant guilty of the reckless homicide of Larry Nathaniel Gamble, guilty of the attempted
especially aggravated robbery of Charles Duane Thomas, and guilty of the aggravated
burglary of the habitation of Kevin Orlando Johnson. Id. at *6.

         The Defendant appealed his conviction to this Court contending that: (1) the evidence
at trial was insufficient to support the jury’s verdict; (2) the trial court improperly instructed
the jury on the issue of criminal responsibility; (3) the Defendant’s convictions for attempted
especially aggravated robbery and aggravated burglary violated principles of double
jeopardy; (4) the trial court erred when it allowed a witness to testify as to the alleged
statement made by a co-defendant; and (5) the trial court improperly enhanced the
Defendant’s sentences and improperly imposed consecutive sentences. Id. at *1. This Court
affirmed his convictions and sentence. Id.

                                 B. Post-Conviction Proceedings

       The record reflects that, on October 5, 2009, after this Court affirmed the trial court’s
judgment and sentence, the trial court entered an amended judgment reflecting that the
Defendant should be awarded pretrial jail credits from March 31, 2002, to December 30,
2002.2

       The Defendant filed a petition for post-conviction relief in which he alleged that he
had received the ineffective assistance of counsel because: (1) his trial counsel did not hire
a private investigator; (2) his trial counsel allowed highly prejudicial hearsay evidence to be
introduced into evidence; (3) his trial counsel had a “questionable attitude” toward the
preparation of his defense; and (4) his trial counsel failed to ask the trial court to “waive all
the applicable lesser included offenses [of theft] from being presented to the jury.” The post-


        2
          This amended judgment appears in the record as an exhibit to the Defendant’s motion to correct
his illegal sentence. It is unclear from the record whether this was entered in response to a motion by the
Defendant or sua sponte.

                                                     4
conviction court appointed him counsel, held a hearing, and then dismissed the petition. The
Defendant appealed. Giddens, 2010 WL 2787712, at *1.

       On appeal, this Court reviewed the evidence presented at the trial and during the post-
conviction proceedings and affirmed the post-conviction court’s dismissal of the petition for
post-conviction relief. Id.

       The Defendant filed a petition for habeas corpus relief in the United States District
Court. Samuel L. Giddens, Jr. v. Barbee, No. 3:11-0005, 2011 WL 1627344. At *1 (M.D.
Tenn. Apr. 29, 2011). In his petition for habeas corpus relief, the Defendant contended:

       The petition contains four claims for relief. These claims include:

       (1) the constructive amendment of counts 3 and 4 of the indictment resulted
       in an impermissible variance that deprived the petitioner of adequate notice to
       defend against the lesser included charge of especially aggravated robbery;

       (2) count 4 of the indictment did not give the petitioner sufficient notice of the
       charge against him;

       (3) a violation of the Confrontation Clause arose when a witness (Detective
       Joe Williams) was allowed to testify about statements made by [the
       Defendant’s] co-defendant; and

       (4) the [Defendant] was placed in double jeopardy when the trial judge
       allowed both counts 6 and 8 of the indictment to go to the jury.

Id. at *1. The federal court concluded:

              The [Defendant] has offered no clear and convincing evidence to rebut
       the presumption of correctness that must be accorded the factual findings made
       by the state courts. 28 U.S.C. § 2254(e)(1). Nor has the [Defendant]
       demonstrated in what way the legal analysis of the state courts runs contrary
       to federal law. Accordingly, the [Defendant] has failed to set forth a claim
       worthy of habeas corpus relief. In the absence of an actionable claim, the
       instant petition for writ of habeas corpus has no merit.

Id. at *5.

       The Defendant then filed a motion “Nuc Pro Tunc” in the trial court seeking an

                                               5
amended judgment to increase his pretrial jail credits. State v. Samuel L. Giddens, No.
M2012-00858-CCA-R3-CD, 2013 WL 1953498, at *1 (Tenn. Crim. App., at Nashville, May
13, 2013), no Tenn. R. App. P. 11 application filed. The Defendant contended:

       that he was taken into custody at the county jail on the date of the offenses
       (March 13, 2002), “then later transferred to the state penitentiary still in
       confinement awaiting to be tried on case no. 2002-B[-]1184. In addition to
       asserting that he is entitled to 459 additional days of pre-trial jail credit, [the
       Defendant] alleged in his motion that the pre-trial jail credit which he was
       granted by an amended judgment in October, 2009, was erroneously applied
       at that time to a sentence he had already served (Count 8).

Id.

     As to the argument that the Defendant was entitled to pretrial jail credits from
December 31, 2002, through April 2, 2004, the trial court found:

       [the Defendant] was transferred to the Tennessee Department of Correction on
       December 30, 2002, in order to allow the [Appellant] to begin serving a nine
       (9) year and six (6) month sentence, in Case Number II-1100-367, for a drug
       conviction out of Williamson County. The court finds that the [Defendant’s]
       conviction[s] out of this Court [were] ordered to run consecutively to the
       sentence out of Williamson County. The Court finds that the [Defendant] is
       not [] entitled to any pretrial jail credit after December 30, 2002, as he was
       serving a sentence in another unrelated case.

Id.

        Our opinion reviewing the trial court’s ruling noted that these findings by the trial
court did not contradict the Defendant’s allegations in his motion. Id. We further noted that
the trial court found, about the Defendant’s second contention, that the pretrial jail credits
actually awarded in the amended judgment were only applied to the sentence in Count 8,
which by then had already been served, and that the amended judgment applied to both
counts 2 and 8. Id. The trial court concluded that the expiration of the sentence in Count 8
“did not impact [the Defendant’s] award of pretrial jail credit, as the jail credit was calculated
to reduce his release eligibility date.” Id. The Defendant contended in his briefs before this
Court that he may only be entitled to additional pretrial jail credit from December 31, 2002
through May 31, 2003, rather than April 2, 2004. Id.

       After review, this Court held:

                                                6
              In summary, [the Defendant’s] motion was not one to correct a clerical
       error as defined by Cantrell [v. Easterling, 346 S.W.3d 445, 449 (Tenn.
       2011)]. As such, [the Defendant] did not have a right of appeal from the trial
       court’s order pursuant to Tennessee Rule of Appellate Procedure 3(b). His
       motion, in essence, was one contemplated by new Tennessee Rule of Criminal
       Procedure 36.1, but that rule is not in effect until July 1, 2013. As such, this
       appeal must be dismissed.

        Predictably, on July 11, 2013, shortly after the effective date of the new Rule, the
Defendant filed a motion pursuant to Tennessee Rule of Criminal Procedure 36.1 to correct
his illegal sentence. The Defendant filed a second “Motion to Correct Illegal Sentence
Consolidation” on November 15, 2013, which provided documentation allegedly supporting
his contentions. The trial court appointed him counsel. In the Defendant’s motion, he
contended that: (1) his ten year sentence for attempted especially aggravated robbery was
illegal because it violated double jeopardy; (2) his ten year sentence for attempted especially
aggravated robbery is not authorized under the sentencing scheme “of the acquittal”; and (3)
his sentence is illegal because the trial court failed to award him pretrial jail credits.

      On May 23, 2014, the trial court recused itself based upon its familiarity with the
procedural matters involved in this case. In the “interest of justice” and to “avoid the
appearance of any impropriety” the trial court reassigned the case to Division III of the
criminal court.

        The trial court, Division III, denied the Defendant relief. In its order, the trial court
listed the offenses for which the Defendant was tried and resulting convictions and/or
acquittals. It then found:

              As demonstrated [by the chart listing the offenses and resulting
       convictions], [the] Defendant was acquitted of one count of especially
       aggravated robbery (Count 3), but he was convicted of attempted especially
       aggravated robbery, as the lesser included offense for Count 4. The Verdict
       Form reflects that the robberies at issue in Counts 3 and 4 involved different
       victims, Larry Gamble and Charles Thomas, respectively.[FN3] Accordingly,
       Counts 3 and 4 are distinctly different offenses; Double Jeopardy does not
       apply. [FN 4]

                     FN 3 A detailed factual summary is set forth in the
              appellate decision. Giddens, 2006 WL 618312, at *2-6.

                      FN 4 This Court notes that Defendant pursued Double

                                               7
       Jeopardy claims on his direct appeal but then he argued that he
       could not be charged of the attempted especially aggravated
       robbery of Kelvin Johnson (Count 6) and the aggravated
       burglary of Mr. Johnson’s home (Count 8). The appellate court
       engaged in a length[y] Double Jeopardy analysis, finding no
       violation because attempted especially aggravated robbery and
       aggravated burglary are not the “same” offense for double
       jeopardy purposes. Giddens, 2006 SL 618312, at *13. The
       Court noted that “In the case under submission, the Defendant’s
       actions were discrete acts with different evil purposes. The
       Defendant entered the home with plans to commit a felony, and,
       once inside the home, the Defendant committed a separate
       offense while taking Thomas’s wallet and wrestling with
       Gamble. Therefore, the Defendant is not entitled to relief on
       this issue.” Id.

       [The] Defendant alleges that he is pursuing his instant petition in light
of Rule 36.1 of the Tennessee Rules of Criminal Procedure. In a different
appeal for this same case (i.e., [the] Defendant’s appeal regarding jail credit
application), the appellate court explicitly found that Rule 36.1 is inapplicable
to [the] Defendant’s case as it did not take effect until approximately eight
years after [the] Defendant’s conviction became final. Giddens 2013 WL
1953498, at *4.

        Rule 36.1 addresses illegal sentences. In this case the jury found [the]
Defendant not guilty of the indicted offense especially aggravated robbery
(Count 4) but did find him guilty of attempted especially aggravated robbery.
Attempt is a lesser included offense that may be charged to the jury if the facts
are sufficient to support the instruction. . . . Here, as set forth in the Court of
Criminal Appeals’ affirmation of the trial court judgment, the facts at trial
justified the instruction. . . .

        Here, [the] Defendant argues that the trial court inappropriately
instructed the jury as to the lesser included offenses. This issue was previously
litigated on direct appeal; the appellate court found the trial court’s lesser-
included offense instruction proper. . . .

        Accordingly, the Court finds that [the] Defendant’s claims lack merit.
Defendant has attempted to relitigate the legality of his 10-year sentence for
his attempted especially aggravated robbery conviction through a variety of

                                        8
       styled pleadings. The record reflects, however that [the] Defendant was
       convicted properly of the lesser included offense after [a] jury trial, and he was
       sentenced within the appropriate range. Additionally, his jail credits have been
       verified; [the] Defendant has been awarded all earned jail credit.

(some citations omitted).

       It is from this judgment that the Defendant now appeals.

                                         II. Analysis

        On appeal, the Defendant contends that: (1) his sentence is illegal due to the trial
court’s failure to award him pretrial jail credits; (2) his ten year sentence for attempted
especially aggravated robbery is not authorized under the “applicable Statutory scheme of
the Fifth Amendment Constitutional right of Protection against Double Jeopardy”; and (3)
his ten year sentence for attempted especially aggravated robbery is not authorized under the
“applicable Statutory scheme of the Acquittal – First jury instruction of the Tennessee and
United States Constitution.”

       On July 1, 2013, Tennessee Rule of Criminal Procedure 36.1 became effective. Rule
36.1 provides in pertinent part that:

       (a) Either the defendant or the state may, at any time, seek the correction of an
       illegal sentence by filing a motion to correct an illegal sentence in the trial
       court in which the judgment of conviction was entered. For purposes of this
       rule, an illegal sentence is one that is not authorized by the applicable statutes
       or that directly contravenes an applicable statute.

       (b) Notice of any motion filed pursuant to this rule shall be promptly provided
       to the adverse party. If the motion states a colorable claim that the sentence
       is illegal, and if the defendant is indigent and is not already represented by
       counsel, the trial court shall appoint counsel to represent the defendant. The
       adverse party shall have thirty days within which to file a written response to
       the motion, after which the court shall hold a hearing on the motion, unless all
       parties waive the hearing.

Tenn. R. Crim. P. 36.1(a), (b) (2014). On its face, Rule 36.1 does not limit the time within
which a person seeking relief must file a motion, nor does it require the person seeking relief
to be restrained of liberty. Interpreting this Rule, this Court has found it retroactively
applicable to claims of an illegal sentence when a defendant was sentenced before the

                                               9
effective date of the Rule, July 1, 2013. See Kevin Daws v. State, No. W2014-01002-CCA-
R3-CO, 2015 WL 112787 (Tenn. Crim. App., at Jackson, Jan. 8, 2015) (holding the
Defendant, convicted in 1999, was not entitled to relief because he did not present a
“colorable claim”), no Tenn. R. App. P. 11 application filed; State v. David Morrow, No.
W2014-00338-CCA-R3-CO, 2014 WL 3954071, at *2 (Tenn. Crim. App., at Jackson, Aug.
13, 2014) (reversing summary dismissal of Rule 36.1 motion for defendant who filed his
motion in August 2013 and whose conviction was entered before July 1, 2013), no Tenn. R.
App. P. 11 application filed; see State v. Sean Blake, No. W2014-00856-CCA-R3-CO, 2015
WL 112801, at *1 (Tenn. Crim. App., at Jackson, Jan. 8, 2015) (holding that, even though
defendant’s sentence had expired seven years before he filed is Rule 36.1 motion in 2014,
he was still entitled to seek relief pursuant to that Rule if he stated a “colorable claim” for
relief noting that the language of the rule stated that a defendant “may, at any time, seek the
correction of an illegal sentence . . . .”), no Tenn. R. App. P. 11 application filed; but see
State v. Adrian R. Brown, No. E2014-00673-CCA-R3-CD, 2014 WL 5483011, at *5 (Tenn.
Crim. App., at Knoxville, Oct. 29, 2014) (holding that because the defendant’s sentences had
been fully served his motion to correct any illegality in the failure to award pretrial jail
credits was moot), no Tenn. R. App. P. 11 application filed.

        Rule 36.1 does not define the term “colorable claim.” In interpreting Rule 36.1, this
Court has looked to post-conviction and habeas corpus relief cases for guidance. For
example, this Court has adopted the definition for “colorable claim” from the post-conviction
context: “A colorable claim is a claim . . . that, if taken as true, in the light most favorable
to the [defendant], would entitle [defendant] to relief . . . .” Morrow, 2014 WL 3954071, at
*2 (citing Tennessee Supreme Court Rule 28, § 2(H)).

        In accordance with this interpretation of the law, we conclude that the Defendant in
this case is not precluded from seeking correction of his allegedly illegal sentence because
he was sentenced before the inception of Rule 36.1. He is still currently incarcerated serving
the sentences that he claims are illegal based on the trial court’s alleged failure to award him
sufficient pretrial jail credit. We disagree with the trial court’s interpretation of our previous
holding to the extent that it relies upon it to find that the Defendant is not entitled to file a
Rule 36.1 claim because he was sentenced before the effective date of the new law. We turn,
therefore, to address whether the Defendant has presented a “colorable claim” that he has not
been awarded all applicable pretrial jail credits.

       The Defendant was incarcerated on March 13, 2002, for the offenses in this case. He
remained incarcerated on these charges until December 30, 2002. The Defendant concedes
that on December 30, 2002, the State transferred him to the Department of Correction in
connection with prior drug-related convictions. He argues, however, that his direct appeal
of the drug-related convictions was not denied until June 10, 2003, and that, therefore, the

                                               10
period of confinement between December 30, 2002, and June 10, 2003, should count as
pretrial jail credit for his convictions in this case.

      The Defendant here asserts that he was not properly awarded pretrial jail credit.
Under Tennessee Code Annotated section 40-23-101(c):

              The trial court shall, at the time the sentence is imposed and the
       defendant is committed to jail, the workhouse or the state penitentiary for
       imprisonment, render the judgment of the court so as to allow the defendant
       credit on the sentence for any period of time for which the defendant was
       committed and held in the city jail or juvenile court detention prior to waiver
       of juvenile court jurisdiction, or county jail or workhouse, pending
       arraignment and trial. The defendant shall also receive credit on the sentence
       for the time served in the jail, workhouse or penitentiary subsequent to any
       conviction arising out of the original offense for which the defendant was
       tried.

T.C.A. § 40-23-101(c) (2010). This language makes the award of pretrial jail credit
mandatory and not discretionary. Tucker, 335 S.W.3d at 123 (citing Stubbs v. State, 216
Tenn. 567, 393 S.W.2d 150, 154 (1965)). “It is only when the time spent in jail or prison is
due to or, as the statute says, ‘arises out of’ the offense for which the sentence against which
the credit is claimed that such allowance becomes a matter of right.” Id. (quoting Trigg v.
State, 523 S.W.2d 375, 376 (Tenn. Crim. App. 1975)). Unauthorized sentences in direct
contravention of an applicable statute are “ illegal as opposed to merely erroneous.” Davis
v. State, 313 S.W.3d 751, 759 (Tenn. 2010). Accordingly, a judgment which does not award
proper pretrial jail credits is contrary to statute and void. Tucker, 335 S.W.3d at 123. Such
a judgment, being in direct contravention of an applicable statute, falls within the ambit of
Tennessee Rule of Criminal Procedure 36.1. In order to establish that the trial court’s action
was contrary to statute, the appellant must show that (1) he was incarcerated “pending
arraignment and trial” or “subsequent to any conviction” on the offense at issue, and (2) that
the trial court failed to award the credit on the judgment. Tucker, 335 S.W.3d at 124.

        Prior to the effective date of this Rule, filing a habeas corpus action was the proper
avenue to obtain redress for a sentence which was illegal due to a failure to award pretrial
jail credits. Summers v. State, 212 S.W.3d 251, 256 (Tenn. 2007); Moody v. State, 160
S.W.3d 512, 516 (Tenn. 2005). In order to succeed with such a petition, a defendant or
petitioner was required to support the claim with documentation establishing the illegality
of the sentence. Summers, 212 S.W.3d at 261.

       Taking all of the Defendant’s assertions as true and viewing them in the light most

                                              11
favorable to him, we have determined that he has not presented a colorable claim for relief
from an illegal sentence because his pretrial incarceration did not “arise[] out of” the offense
for which he was eventually convicted. See T.C.A. § 40-23-101(c). “[T]his Court has
repeatedly held that Tennessee Code Annotated section 40-23-101(c) only provides for credit
against a sentence if the reason for the incarceration arises from the offense for which the
sentence was imposed.” State v. William Shane Bright, No. E2006-01906-CCA-R3-CD,
2007 WL 1259176, at *4 (Tenn. Crim. App., at Knoxville, Apr. 30, 2007) (citing State v.
Abernathy, 649 S.W.2d 285, 286 (Tenn. Crim. App. 1983)), no Tenn. R. App. P. 11
application filed; see Majeed v. State, 621 S.W.2d 153, 155 (Tenn. Crim. App. 1981); Trigg,
523 S.W.2d at 376). In addition, the “primary purpose” of pretrial jail credits is fairness to
indigent defendants unable to post bond, so if a defendant is incarcerated on other charges,
the purpose for granting pretrial jail credits is not served. Id. (citing State v. Watkins, 972
S.W.2d 703, 705 (Tenn. Crim. App. 1998); State v. Silva, 680 S.W.2d 485, 486 (Tenn. Crim.
App.1984); Abernathy, 649 S.W.2d 285, 286)). “[T]his Court has repeatedly rejected
‘double dipping’ for credits from periods of continuous confinement for two separate and
unrelated charges.” State v. Jermain Sean Lipford, No. M2011-00137-CCA0R3-CD, 2012
WL 4327207, at *2 (Tenn. Crim. App., at Nashville, Sept. 19, 2012) (citing State v. Michael
Bikrev, No. M2001-01620-CCA-R3-CD, 2002 WL 170734 (Tenn. Crim. App., at Nashville,
Feb. 4, 2002) and State v. Frederick Cavitt, No. E1999-00304-CCA-R3-CD, 2000 WL
964941 (Tenn. Crim. App., at Knoxville, July 13, 2000)), no Tenn. R. App. P. 11 application
filed.

       In this case, the record shows, and the Defendant concedes, that on December 30,
2002, he was transferred to the Department of Correction in connection with prior drug-
related convictions. The fact that his appeal was still pending on those charges is of no
consequence because the time that he served between December 30, 2002, and June 10,
2003, when his appeal was denied was ultimately credited toward his sentence for the drug-
related convictions. He cannot have that time credited toward the sentences for his drug-
related convictions and also toward his sentence for his convictions in this case. See Lipford,
2012 WL 4327207, at *2. Thus, because the Defendant’s argument, even viewed in the light
most favorable to him, is without merit, we conclude that he has not presented a colorable
claim under Rule 36.1. Accordingly, the trial court properly summarily dismissed his
petition. The Defendant is not entitled to relief on this issue.

        The Defendant is also not entitled to relief based upon his assertion that his conviction
for attempted especially aggravated robbery violates provisions protecting him from Double
Jeopardy and that his resulting sentence for that conviction is, therefore, illegal. First, a Rule
36.1 motion is not the proper avenue to challenge this conviction. Further, this Court
previously addressed the conviction and determined that it did not violate Double Jeopardy.
See Giddens, 2006 WL 618312, at *10, *13.

                                               12
                                     III. Conclusion

       In accordance with the aforementioned reasoning and authorities, we affirm the trial
court’s summary dismissal of the Defendant’s Rule 36.1 motion to correct an illegal
sentence.


                                                  ________________________________
                                                   ROBERT W. WEDEMEYER, JUDGE




                                            13